UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4770



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JE DUKOBI BRADFORD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
01-524-DKC)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Barbara Suzanne Skalla, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Je Dukobi Bradford pled guilty to possession with intent to

distribute 50 grams or more of crack cocaine and 500 grams or more

of powder cocaine.    In his plea agreement, he waived the right to

appeal his sentence, except that he reserved the right to appeal

from any upward or downward departures from the guideline range.

At sentencing, the Government moved for a downward departure based

on Bradford’s substantial assistance and argued for a four offense-

level reduction.     The district court granted the motion, reduced

Bradford’s offense level by six, and imposed a 150-month term of

imprisonment.

     Bradford’s attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising the issue of whether the

district court erred by not departing further, but asserting that,

in his view, there are no meritorious issues for appeal.   Bradford

has been informed of his right to file a pro se supplemental brief,

but he has not done so.    A defendant may not appeal the extent of

a downward departure unless the departure decision resulted in a

sentence imposed in violation of law or resulted in an incorrect

application of the sentencing guidelines.    United States v. Hill,

70 F.3d 321, 324-25 (4th Cir. 1995).    We discern no such error in

the district court’s departure in this case.

     Pursuant to Anders, we have reviewed the record for reversible

error and found none.      We therefore affirm the conviction and


                                  2
sentence.     This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.            Thus, we deny counsel’s motion to

withdraw from representation.              If the client requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may refile his motion for leave to

withdraw.     Counsel’s motion must state that a copy thereof was

served on the client.        We dispense with oral argument, because the

facts   and   legal    contentions    are    adequately   presented    in   the

materials     before   the    court   and    argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                       3